Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “providing suction on an inwardly facing side of the heating source with a suction source”. The heating source is not stated to provide an inwardly facing side and it is unclear what inward modifies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6202304 to Shatz (Shatz)
Regarding claim 1, Shatz teaches heating the surface (24, Col. 7 lines 47-62) with a heating source (22, Col. 7 lines 47-62) of the ice protection system, and providing suction on an inwardly facing side of the heating source with a suction source (Col. 4 lines 35-52 and Col. 7 lines 32-47 disclose a suction source) to draw water melted by heating the surface through the heating source into a water collector (52, Figure 7, Col. 4 lines 35-52).
Regarding claim 2, Shatz teaches wherein a flow facing side of the heating source comprises a perforated sheet (22, Figure 1).
Regarding claim 3, Shatz teaches wherein the heating source includes a drain hole extending between the perforated sheet and the suction source (one of the holes in the perforated sheet can be considered a drain hole).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shatz in view of U.S. PGPUB 20070210073 to Hubert et al. (Hubert).
Regarding claim 4, Shatz is silent on wherein the ice protection system comprises a honeycomb support structure on an inward side of the perforated sheet.
Hubert teaches wherein the ice protection system comprises a honeycomb support structure on an inward side of the perforated sheet (Figure 11).
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Shatz with the teachings of Hubert to provide wherein the ice protection system comprises a honeycomb support structure on an inward side of the perforated sheet. Doing so would decrease the noise in the aircraft.
Regarding claim 5, Shatz teaches wherein the ice protection system comprises a water collector on an inwardly facing side of the honeycomb support structure (shown in Figure 6 where 52 would be in the appropriate position when the device is modified by the honeycomb structure).
Allowable Subject Matter
Claims 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Shatz has a different suction source and therefore it would be improper to modify it with a pump as it already has a suction source from the flow of air.
USPGPUB 20160311542 to Mackin teaches the appropriate equipment but specifically discloses prevention of ice formation and does not teach melting the ice and suctioning it.
USPGPUB 20100116943 to Meister teaches the appropriate equipment but it closes the suction ports when icing occurs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762